Citation Nr: 9903474	
Decision Date: 02/05/99    Archive Date: 02/10/99

DOCKET NO.  95-06 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to August 
1969.



FINDINGS OF FACT

1.  The regional office (RO) has obtained all available 
relevant evidence necessary for an equitable disposition of 
the appeal.

2.  Any back symptoms that the veteran may have experienced 
during service were acute and transitory in nature and 
resolved without residual disability.

3.  A chronic back disability was first reported over 
nineteen years after service and is without etiologic link to 
any in-service back problem.



CONCLUSION OF LAW

A back disability was not incurred in or aggravated by 
service and may not be presumed to have been so incurred.  
38 U.S.C.A. § 1110, 5107 (West 1991); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim is well grounded within the meaning of 
38 U.S.C.A. § 5107 in that he has presented a claim that is 
plausible.  The Board of Veterans' Appeals (Board) finds that 
the facts relevant to the issue on appeal have been properly 
developed and that the statutory obligation of the Department 
of Veterans Affairs (VA) to assist the veteran in the 
development of his claim has been satisfied.  38 U.S.C.A. 
§ 5107(a).

Factual Background

Service medical records reveal that a scar was observed on 
the lower spine upon pre-induction examination in January 
1967.  The veteran reported that he had injured his back in 
1964, and that he still experienced pain.  Service medical 
records reflect numerous complaints of back pain from 
September 1967 to December 1967.   September 1967 medical 
records reflect negative x-rays and no finding of organic 
difficulty.  Upon separation examination in June 1969, the 
spine was clinically evaluated as normal.  It was noted the 
veteran had experienced low back pain since his involvement 
in a car accident at age sixteen.

Following a VA examination in October 1969, the examiner 
reported that no back condition had been found.

In an October 1986 Postal Service preemployment report of 
medical history, the veteran answered in the negative the 
question regarding whether he then or in the past had any 
back injury or abnormality.

An August 1988 workmen's compensation record reflects the 
veteran lifted a 50-pound sack and experienced acute onset of 
low back pain.  A diagnosis of lumbar strain was noted.

VA outpatient treatment records dated August 1990 to July 
1997 reflect continued treatment for chronic low back pain 
reported by the veteran to have begun after falling down 
stairs while on active duty.  Various impressions of 
mechanical low back pain, LI compression fracture, 
musculoskeletal low back pain with paraspinal spasm, chronic 
low back pain, and right sciatica of unknown etiology were 
noted in the records.  A May 1991 record reflects the veteran 
fell down four steps and reflects a diagnosis of exacerbation 
of chronic mechanical low back pain.  A x-ray report from May 
1991 reflects an impression of a compression fracture of the 
superior margin of LI.    

A November 1991 letter from a VA staff physician includes a 
diagnosis of chronic low back pain.  The physician traced the 
cause of the veteran's injury to a "compression fracture of 
L1 suffered while in military service in 1985."  

Postal Service medical records dated July 1994 reflect a 
diagnosis of exacerbation of chronic neck pain when boxes 
fell on the veteran's face, head and neck.  A disability 
certificate dated July 1995 reflects a diagnosis of recurrent 
cervical muscular strain.  A March 1994 record reflects a 
diagnosis of cervical strain after boxes hit the veteran on 
the head and forehead.  

An April 1997 letter from a VA staff physician reflects the 
veteran was a patient at the clinic with chronic low back 
pain and degenerative arthritis of both knees.  

In a June 1997 VA examination, the examiner reported a review 
of the CT scan of the myelogram and the x-rays of the lumbar 
spine revealed evidence of minimal degenerative disc disease 
with no evidence of significant stenosis and no surgically 
correctable lesion.  The examiner found no evidence of a 
significant diagnosable problem while on active duty.  The 
report reflects an impression of "at best degenerative 
changes" in the veteran's back which, in view of his work 
history, would be very difficult to attribute to the back 
pain experienced while on active duty.

A private physician statement dated March 1998 reflects the 
veteran had been evaluated for a lower back disorder 
consistent with chronic lumbar strain with probable lumbar 
disc involvement.  

Pertinent Law and Regulations

Basic entitlement to disability compensation may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.    38 U.S.C.A.  §  1110 (West 
1991).  Service connection connotes many factors but 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces, or 
if preexisting such service, was aggravated therein.   38 
C.F.R. § 3.303(a) (1998).  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. §  
3.303(d)(1998).  

Service connection may be granted for arthritis if manifested 
to a compensable degree within one year after the veteran's 
separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 1991); 38 C.F.R. §§ 3.307, 
3.309 (1998).  

VA regulations also provide that for a showing of chronic 
disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."   When established as chronic 
during service there is no requirement of an evidentiary 
showing of continuity of symptomatology after service.   38 
C.F.R. § 3.303(b) (1998).   Then, subsequent manifestations 
of the same chronic disease at any later date, however 
remote, are service-connected, unless clearly attributable to 
intercurrent cause.   38 C.F.R. § 3.303(b); Brannon v. 
Derwinski, 1 Vet. App. 314, 315 (1991).

Where the condition noted during service is not, in fact, 
shown to be chronic or the fact of chronicity in service is 
not adequately supported, then a showing of continuity after 
discharge is required to support the claim.   38 C.F.R. § 
3.303(b). The regulation requires continuity of 
symptomatology, not continuity of treatment. Wilson v. 
Derwinski, 2 Vet. App. 16, 19 (1991).   The Court has held 
that lay observations of symptomatology are pertinent to the 
development of a claim of service connection, if corroborated 
by medical evidence.   See Rhodes v. Brown, 4 Vet. App. 124, 
126-127 (1993).   Although a layperson is competent to 
testify as to observable symptoms, a layperson is not 
competent to provide evidence that the observable symptoms 
are manifestations of chronic pathology or diagnosed 
disability.   See Falzone v. Brown, 8 Vet. App. 398, 403 
(1995).

Analysis

The veteran contends he incurred a back disability in service 
when he fell down a flight of stairs during basic training.   
The veteran contends his injury resulted in a continuous and 
on-going back disability. 

Following a review of the record, the Board finds the 
evidence demonstrates that any back injury the veteran may 
have sustained in service was acute and transitory in nature 
and resolved without residual disability.  The veteran's pre-
induction examination reflects the veteran reported a back 
injury in 1964 and that he still experienced pain.   The 
Board concedes that on numerous occasions between September 
1967 and December 1967, the veteran complained of and 
received treatment for complaints of low back pain.  However, 
the Board notes there is no documentation of the veteran 
having received an injury to his back during service.   Upon 
separation examination in June 1969, the spine was clinically 
evaluated as normal and it was noted the veteran had 
experienced low back pain since his involvement in a car 
accident at age 16.   Upon VA examination in October 1969, 
the examiner reported that no back condition had been found.  
Following 1969, there is no evidence of complaints, 
treatment, or findings of a back disability until an August 
1988 workmen's compensation record which reflects the veteran 
experienced acute onset of low back pain after lifting a 50 
pound sack.

The veteran's medical records reflect continued complaints, 
treatment, and findings of back pain from August 1990 to July 
1997.  In November 1991 a VA physician traced the veteran's 
injury to a "compression fracture of LI suffered while in 
military service in 1985," however, the veteran's verified 
service records reflect he was discharged from active duty in 
August 1969.   

Finally, Upon VA examination in June 1997, the examiner found 
minimal degenerative disc disease and no evidence of a 
significant diagnosable problem while on active duty.  The 
examiner noted "at best degenerative changes" in the 
veteran's back which, in view of his work history, would be 
very difficult to attribute to the back pain experienced 
while on active duty.  This opinion is likewise dispositive 
on the question of any increase in severity of pre-service 
back disorder.

In light of the lack of evidence demonstrating continuity of 
symptomatology, there is no reasonable basis upon which to 
associate the impressions of chronic low back pain with the 
veteran's in-service complaints of back pain.  The Board is 
aware that continuity of symptomatology under 38 C.F.R. 
§ 3.303(b) need not be established by medical evidence.  
However, the Board finds that the veteran's contentions are 
outweighed by the absence of medical documentation of a 
chronic back disability until 1990.   Thus because no 
evidence of an etiologic link between the veteran's back 
disability and service has been demonstrated, a grant of 
service connection for a back disability is not warranted.  


ORDER

Service connection for a back disability is denied.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.




- 6 -


